Exhibit 1.01 to Form SD Conflict Minerals Report as required by Items 1.01 and 1.02 of Form SD This is the Conflict Minerals Report (this “Report”) of QLogic Corporation (“QLogic”) for calendar year 2015 in accordance with Rule 13p-1 (the “Conflict Minerals Rule”) under the Securities Exchange Act of 1934 (the “Exchange Act”). Please refer to the Conflict Minerals Rule and Form SD for definitions of the terms used in this Report, unless otherwise defined herein. Unless the context indicates otherwise, the terms “we,” “its,” “us” and “our” refer to QLogic and its consolidated subsidiaries. As used herein and consistent with the Conflict Minerals Rule, “conflict minerals” are columbite-tantalite (coltan), cassiterite, gold, wolframite and the derivatives tantalum, tin and tungsten, without regard to the location of origin of the minerals or derivative metals. This document contains forward-looking statements within the meaning of the federal securities laws. Any statements that do not relate to historical or current facts or matters are forward-looking statements. You can identify some of the forward-looking statements by the use of forward-looking words, such as “intend”, or the use of future tense. Statements concerning current conditions may also be forward-looking if they imply a continuation of current conditions. Examples of forward-looking statements include, but are not limited to, statements concerning the additional steps that we intend to take to mitigate the risk that our necessary conflict minerals benefit armed groups. Forward-looking statements are subject to risks and uncertainties that could cause actual actions or performance to differ materially from those expressed in the forward-looking statements. These risks and uncertainties include, but are not limited to, (1) the continued implementation of satisfactory traceability and other compliance measures by our direct and indirect suppliers on a timely basis or at all, (2) whether smelters and refiners and other market participants responsibly source conflict minerals, (3) internal and external resource constraints, and (4) political and regulatory developments, whether in the Democratic Republic of the Congo (the “DRC”), its adjoining countries, the United States, or elsewhere. You should not place undue reliance on these forward-looking statements, which speak only as of the date of filing of this document. We do not intend, and undertake no obligation, to publish revised forward-looking statements to reflect events or circumstances after the date of filing of this document or to reflect the occurrence of unanticipated events. Throughout this Report, whenever a reference is made to any document, third party material or website (including QLogic’s website), such reference does not incorporate information from such document, material or website into this Report, unless expressly incorporated by reference herein. Introduction QLogic is a designer and supplier of high performance server and storage networking connectivity products that provide, enhance and manage computer data communication. QLogic’s products primarily consist of connectivity products such as adapters and application-specific integrated circuits (ASICs). QLogic classifies its products into two categories – Advanced Connectivity Platforms and Legacy Connectivity Products. Advanced Connectivity Platforms are comprised primarily of adapters and ASICs for server and storage connectivity applications. Legacy Connectivity Products are comprised primarily of Fibre Channel switch products. Similar to many other computer hardware products, conflict minerals are commonly found in QLogic products and are necessary to the functionality and/or production of such products. This Report describes the reasonable country of origin inquiry (“RCOI”) QLogic undertook regarding necessary conflict minerals in our products and the design of QLogic’s due diligence measures on the source and chain of custody of those conflict minerals, provides an account of how our due diligence measures were implemented for 2015 and indicates certain steps we have taken and are anticipated to take in 2016 to mitigate the risk that necessary conflict minerals in our products benefit armed groups in the DRC or an adjoining country that shares an internationally recognized border with the DRC (collectively, the “Covered Countries”). As a fabless manufacturer, QLogic uses outside suppliers and foundries to manufacture its products and is thus several levels removed from the actual mining of conflict minerals. As a result, QLogic must rely upon its suppliers (many of which are also several levels removed from the actual mining of conflict minerals) to provide timely and accurate information regarding the country of origin of the conflict minerals used in QLogic products and the source and chain of custody of the conflict minerals. Reasonable Country of Origin Inquiry Process In accordance with the Conflict Minerals Rule and the Form SD, QLogic determined that tantalum, tin, tungsten, and gold are necessary to the functionality or production of our products, and are incorporated into our products during the manufacturing process. Accordingly, QLogic was required to undertake an RCOI with respect to conflict minerals that is reasonably designed to determine whether any of the conflict minerals originated in the Covered Countries. In designing our RCOI, QLogic employed a combination of measures, as described in this Report, to determine whether the conflict minerals in our products originated from the Covered Countries. For its RCOI, to the extent applicable, QLogic utilized the same processes and procedures as for its due diligence. In connection with its RCOI, the Company targeted suppliers providing QLogic with components used in QLogic products shipped during QLogic’s fiscal year 2015 (the “in-scope products”) and surveyed these suppliers using the Conflict Minerals Reporting Template (“CMRT”), as further described below. QLogic received responses from suppliers that accounted for 81.25% of the aggregate components used in our in-scope products. QLogic’s suppliers identified 291 known smelters and refiners that may be in their supply chain. Based on the results of our RCOI, we concluded that some of these suppliers may source conflict minerals from the Covered Countries, and we are therefore required to conduct due diligence for 2015. These due diligence efforts are discussed below. Due Diligence Process and Measures Performed Our due diligence measures on the source and chain of custody of the conflict minerals used in QLogic products were designed to conform in all material respects with the framework in the Organization for Economic Co-operation and Development (OECD) Due Diligence Guidance for Responsible Supply Chains of Minerals from Conflict-Affected and High Risk Areas, Second Edition, as further set out in the specific guidance for downstream companies contained in the Supplement on Tin, Tantalum and Tungsten and the Supplement on Gold (collectively, the “Framework”). The Framework is an internationally recognized due diligence framework. In accordance with the five-step Framework, the design of QLogic’s due diligence includes the following five steps: (i) establishment of strong company management systems, (ii) identification and assessment of risks in the supply chain, (iii) designing and implementing a strategy to respond to identified risks, (iv) carrying out independent third-party audit of supply chain due diligence at identified points in the supply chain, and (v) reporting on supply chain due diligence. A description of certain activities undertaken by QLogic in respect of each of the five steps of the Framework is described below. a. OECD Guidance Step 1: Establish strong company management systems QLogic has established a management system for addressing the sourcing of conflict minerals in our products. The elements of our management system include: (i) Supply Chain Policy for Conflict Minerals: QLogic has adopted a “Statement on Conflict Minerals” and makes such statement available on the Global Citizenship page of the Company’s website (http://www.QLogic.com). QLogic expects its suppliers to commit to the Code of Conduct of the Electronic Industry Citizenship Coalition, or EICC, which includes a provision related to the responsible sourcing of minerals. Pursuant to that Code of Conduct, suppliers must have a policy to reasonably assure that the tantalum, tin, tungsten and gold in the products they manufacture are conflict free. (ii) Management Support: QLogic’s Conflict Minerals Program is managed by a team of subject matter experts from relevant functions within QLogic, including Operations, Quality, Engineering, Internal Audit and Legal (collectively, the “Conflict Minerals Team”), who together are responsible for implementing our conflict minerals strategy and compliance processes. The results of our due diligence and compliance processes are addressed by the Conflict Minerals Team as necessary. Periodic updates are provided to the Company’s Chief Compliance Officer. (iii) Controls and Transparency: To establish a system of controls and transparency over the conflict minerals supply chain, we incorporated into our supplier due diligence procedures a requirement for suppliers to provide information regarding the smelters or refineries in their supply chain utilizing the CMRT. The CMRT is designed by the Conflict-Free Sourcing Initiative (the “CFSI”), a recognized industry coalition of which QLogic is a member and which focuses on addressing conflict minerals in the supply chain, to gather information from suppliers about their use of conflict minerals, their mineral sourcing practices and the smelters and refiners in their supply chain. We elected to use the CMRT as we believe that it is a commonly used reporting template used in numerous industries, thereby easing the potential for confusion or misunderstanding by our suppliers and helping to foster even more widespread adoption of the CMRT. (iv) Engagement with Suppliers: As we typically do not have a direct relationship with conflict mineral smelters and refiners, we collaborated with our suppliers to implement many of our conflict minerals compliance policies and processes. We relied on our suppliers to provide us with up-to-date and accurate smelter and refinery sourcing information. Our adoption and utilization of the industry standard CFSI templates, tools and auditing program aided us in establishing consistency and transparency throughout our supply chain and the broader CFSI community. In addition and as noted above, QLogic expects its suppliers to commit to the EICC’s Code of Conduct, which includes a provision related to the responsible sourcing of minerals. (v) Grievance Mechanism: QLogic maintains an Ethics Reporting System and encourages the reporting of illegal or unethical activity for internal and external stakeholders through this system to report known, suspected false or other information concerning conflict minerals. This process is outlined in our Business Ethics Policy, which can be viewed on the Corporate Governance page of our Company website (http://www.QLogic.com). b. OECD Guidance Step 2: Identify and assess risk in the supply chain Like most companies in the technology industry, QLogic utilizes tools and programs from the CFSI. The CFSI’s tools and programs provide a common means to report and collect due diligence information on the source and chain of custody of conflict minerals, and maximize the efficiency and effectiveness of our efforts to identify smelters and refiners in our supply chain. Our conclusions concerning mineral origin are based on information provided by the CFSI. Given our position in the supply chain, we do not have any direct relationship with the smelters or refiners in our supply chain and we relied on our direct suppliers to provide information about the origin, source and chain of custody of conflict minerals used in our products. We accomplished this by providing our surveyed suppliers with the CMRT. The CMRT data provided by suppliers included the smelters or refiners used by such suppliers, which aided us in assessing risk. We also compared smelter and refiner names provided by our suppliers to those set forth on the CFSI smelter and refiner list to determine whether the entities were in fact smelters or refiners and, if so, whether they were compliant with the CFSI’s Conflict-Free Smelter Program (“CFSP”). The CFSP is a voluntary initiative in which an independent third party audits smelter procurement and processing activities and determines if the smelter has provided sufficient documentation to demonstrate with reasonable confidence that the minerals it processed originated from conflict-free sources. As it is a standardized protocol, we, along with other participants in the electronics industry, rely on the CFSP for audits of smelters and/or refiners. We encourage smelters and refiners, typically through our direct suppliers or our large OEM customers, to participate in the CFSP. c. OECD Guidance Step 3: Design and implement a strategy to respond to identified risks Our Conflict Minerals Team met on a monthly basis to review the status of diligence efforts. The QLogic Quality team reviewed CMRT responses and identified the main risks as: (i) suppliers failing to provide responses to our request for a CMRT; (ii) the names of smelters or refiners being provided that were not on the list of recognized smelters published by the CFSI; and (iii) smelters that were not certified by the CFSP. We sought to mitigate these risks by taking the steps described in Items (a) and (b) above. d. OECD Guidance Step 4 : Carry out independent third-party audit of supply chain due diligence at identified points in the supply chain We relied on the CFSI to conduct independent third-party audits of smelters and refineries, as we typically do not have a direct relationship with smelters or refineries and do not perform direct audits of these entities. After receiving the CMRT data from suppliers, we compared smelter and refiner names provided by our suppliers to those set forth on the CFSI smelter and refiner list to determine whether the entities were in fact smelters or refiners and, if so, whether they were compliant with the CFSP. e. Report on supply chain due diligence We publicly filed the Form SD and this Report with the SEC, and a copy of this Report and the Form SD are publicly available on the Investor Relations page of our website at http://www.QLogic.com. Efforts to Determine Country of Origin of Conflict Minerals and the Facilities Used to Process the Conflict Minerals In connection with our RCOI and due diligence, our suppliers identified to us the facilities listed in the table below as having processed the necessary conflict minerals contained in our in-scope products for 2015. Due to our position in the supply chain, which we discuss above, we rely on our suppliers for accurate smelter and refiner information. Our due diligence measures cannot provide absolute certainty regarding the source and chain of custody of the necessary conflict minerals contained in our 2015 in-scope products. Not all of the included smelters and refiners may have processed the necessary conflict minerals contained in our in-scope products, since some suppliers reported at a “company level,” meaning that they reported the conflict minerals contained in all of their products, not just those in the products sold to QLogic. Some suppliers also may have reported smelters and refiners that were not in QLogic’s supply chain due to over-inclusiveness in the information received from their suppliers or for other reasons. In addition, the smelters and refiners reflected in the table below likely do not include all of the smelters and refiners in QLogic’s supply chain, since some suppliers did not identify any smelters or refiners and because not all suppliers responded to QLogic’s inquiries. Through our review of supplier CMRT responses and comparison of those responses against the April 27, 2016 version of the CFSI smelter list, we identified an aggregate of 291 smelters used in connection with the supply of components to QLogic. All 291 smelters are “Eligible” according to CFSI, meaning that these smelters source minerals via an OECD conformed scheme and are eligible to participate in CFSP. 206 of the 291 smelters, or 70.8%, are considered CFSP “compliant”, meaning that these smelters have provided sufficient documentation to demonstrate with reasonable confidence that the minerals they processed originated from conflict-free sources. 264 of the 291 smelters, or 90.7%, are CFSP compliant, active in the CFSP, or in communication with the CFSP. For the remaining 27 smelters who were considered “Eligible” by CFSI but were not deemed to be CFSP compliant, active in the CFSP, or in communication with the CFSP, we requested our suppliers to contact the smelters directly or indirectly to request CFSP participation and determine when the smelter will become compliant. Metal Smelter CFSP* Gold Advanced Chemical Company Active Gold Aida Chemical Industries Co., Ltd. Compliant Gold Al Etihad Gold Refinery DMCC Outreach Required Gold Allgemeine Gold-und Silberscheideanstalt A.G. Compliant Gold Almalyk Mining and Metallurgical Complex (AMMC) Active Gold AngloGold Ashanti Córrego do Sítio Mineração Compliant Gold Argor-Heraeus S.A. Compliant Gold Asahi Pretec Corp. Compliant Gold Asaka Riken Co., Ltd. Compliant Gold Atasay Kuyumculuk Sanayi Ve Ticaret A.S. Outreach Required Gold Aurubis AG Compliant Gold Bangko Sentral ng Pilipinas (Central Bank of the Philippines) Compliant Gold Boliden AB Compliant Gold C. Hafner GmbH + Co. KG Compliant Gold Caridad In Communication Gold CCR Refinery - Glencore Canada Corporation Compliant Gold Cendres + Métaux S.A. Active Gold Chimet S.p.A. Compliant Gold Chugai Mining In Communication Gold Daejin Indus Co., Ltd. Active Gold Daye Non-Ferrous Metals Mining Ltd. In Communication Gold DSC (Do Sung Corporation) Active Gold DODUCO GmbH Compliant Gold Dowa Compliant Gold Eco-System Recycling Co., Ltd. Compliant Gold Elemetal Refining, LLC Compliant Gold Emirates Gold DMCC Compliant Gold Faggi Enrico S.p.A. Active Gold Gansu Seemine Material Hi-Tech Co., Ltd. Outreach Required Gold Geib Refining Corporation Active Gold Great Wall Precious Metals Co., Ltd. of CBPM Outreach Required Gold Guangdong Jinding Gold Limited Outreach Required Gold Guoda Safina High-Tech Environmental Refinery Co., Ltd. In Communication Gold Hangzhou Fuchunjiang Smelting Co., Ltd. Outreach Required Gold Heimerle + Meule GmbH Compliant Gold Heraeus Ltd. Hong Kong Compliant Gold Heraeus Precious Metals GmbH & Co. KG Compliant Gold Hunan Chenzhou Mining Co., Ltd. In Communication Gold Hwasung CJ Co., Ltd. In Communication Metal Smelter CFSP* Gold Inner Mongolia Qiankun Gold and Silver Refinery Share Co., Ltd. Compliant Gold Ishifuku Metal Industry Co., Ltd. Compliant Gold Istanbul Gold Refinery Compliant Gold Japan Mint Compliant Gold Jiangxi Copper Co., Ltd. Compliant Gold Asahi Refining USA Inc. Compliant Gold Asahi Refining Canada Ltd. Compliant Gold JSC Ekaterinburg Non-Ferrous Metal Processing Plant Compliant Gold JSC Uralelectromed Compliant Gold JX Nippon Mining & Metals Co., Ltd. Compliant Gold Kaloti Precious Metals Outreach Required Gold Kazakhmys Smelting LLC In Communication Gold Kazzinc Compliant Gold Kennecott Utah Copper LLC Compliant Gold KGHM Polska Miedź Spółka Akcyjna Active Gold Kojima Chemicals Co., Ltd. Compliant Gold Korea Metal Co., Ltd. In Communication Gold Korea Zinc Co., Ltd. Active Gold Kyrgyzaltyn JSC Outreach Required Gold L'azurde Company For Jewelry Outreach Required Gold Lingbao Gold Co., Ltd. Outreach Required Gold Lingbao Jinyuan Tonghui Refinery Co., Ltd. Outreach Required Gold LS-NIKKO Copper Inc. Compliant Gold Luoyang Zijin Yinhui Gold Refinery Co., Ltd. Outreach Required Gold Materion Compliant Gold Matsuda Sangyo Co., Ltd. Compliant Gold Metalor Technologies (Hong Kong) Ltd. Compliant Gold Metalor Technologies (Singapore) Pte., Ltd. Compliant Gold Metalor Technologies (Suzhou) Ltd. Active Gold Metalor Technologies S.A. Compliant Gold Metalor USA Refining Corporation Compliant Gold Metalúrgica Met-Mex Peñoles S.A. De C.V. Compliant Gold Mitsubishi Materials Corporation Compliant Gold Mitsui Mining and Smelting Co., Ltd. Compliant Gold Morris and Watson In Communication Gold Moscow Special Alloys Processing Plant Compliant Gold Nadir Metal Rafineri San. Ve Tic. A.Ş. Compliant Gold Navoi Mining and Metallurgical Combinat Active Gold Nihon Material Co., Ltd. Compliant Gold Ohura Precious Metal Industry Co., Ltd. Compliant Gold OJSC "The Gulidov Krasnoyarsk Non-Ferrous Metals Plant" (OJSC Krastsvetmet) Compliant Gold OJSC Novosibirsk Refinery Compliant Gold PAMP S.A. Compliant Gold Penglai Penggang Gold Industry Co., Ltd. Outreach Required Gold Prioksky Plant of Non-Ferrous Metals Compliant Gold PT Aneka Tambang (Persero) Tbk Compliant Gold PX Précinox S.A. Compliant Gold Rand Refinery (Pty) Ltd. Compliant Gold Republic Metals Corporation Compliant Gold Royal Canadian Mint Compliant Metal Smelter CFSP* Gold SAAMP In Communication Gold Sabin Metal Corp. Outreach Required Gold Samduck Precious Metals Active Gold SAMWON Metals Corp. In Communication Gold SAXONIA Edelmetalle GmbH Active Gold Schone Edelmetaal B.V. Compliant Gold SEMPSA Joyería Platería S.A. Compliant Gold Shandong Tiancheng Biological Gold Industrial Co., Ltd. In Communication Gold Shandong Zhaojin Gold & Silver Refinery Co., Ltd. Compliant Gold Sichuan Tianze Precious Metals Co., Ltd. Compliant Gold Singway Technology Co., Ltd. Compliant Gold So Accurate Group, Inc. Outreach Required Gold SOE Shyolkovsky Factory of Secondary Precious Metals Compliant Gold Solar Applied Materials Technology Corp. Compliant Gold Sumitomo Metal Mining Co., Ltd. Compliant Gold T.C.A S.p.A Compliant Gold Tanaka Kikinzoku Kogyo K.K. Compliant Gold The Refinery of Shandong Gold Mining Co., Ltd. Compliant Gold Tokuriki Honten Co., Ltd. Compliant Gold Tongling Nonferrous Metals Group Co., Ltd. Outreach Required Gold Tony Goetz NV Outreach Required Gold Torecom Active Gold Umicore Brasil Ltda. Compliant Gold Umicore Precious Metals Thailand Compliant Gold Umicore S.A. Business Unit Precious Metals Refining Compliant Gold United Precious Metal Refining, Inc. Compliant Gold Valcambi S.A. Compliant Gold Western Australian Mint trading as The Perth Mint Compliant Gold WIELAND Edelmetalle GmbH Active Gold Yamamoto Precious Metal Co., Ltd. Compliant Gold Yokohama Metal Co., Ltd. Compliant Gold Yunnan Copper Industry Co., Ltd. Outreach Required Gold Zhongyuan Gold Smelter of Zhongjin Gold Corporation Compliant Gold Zijin Mining Group Co., Ltd. Gold Refinery Compliant Tantalum Changsha South Tantalum Niobium Co., Ltd. Compliant Tantalum Conghua Tantalum and Niobium Smeltry Compliant Tantalum D Block Metals, LLC Compliant Tantalum Duoluoshan Compliant Tantalum E.S.R. Electronics Active Tantalum Exotech Inc. Compliant Tantalum F&X Electro-Materials Ltd. Compliant Tantalum FIR Metals & Resource Ltd. Compliant Tantalum Global Advanced Metals Aizu Compliant Tantalum Global Advanced Metals Boyertown Compliant Tantalum Guangdong Zhiyuan New Material Co., Ltd. Compliant Tantalum H.C. Starck Co., Ltd. Compliant Tantalum H.C. Starck GmbH Goslar Compliant Tantalum H.C. Starck GmbH Laufenburg Compliant Tantalum H.C. Starck Hermsdorf GmbH Compliant Tantalum H.C. Starck Inc. Compliant Tantalum H.C. Starck Ltd. Compliant Metal Smelter CFSP* Tantalum H.C. Starck Smelting GmbH & Co. KG Compliant Tantalum Hengyang King Xing Lifeng New Materials Co., Ltd. Compliant Tantalum Hi-Temp Specialty Metals, Inc. Compliant Tantalum Jiangxi Dinghai Tantalum & Niobium Co., Ltd. Compliant Tantalum Jiangxi Tuohong New Raw Material Compliant Tantalum JiuJiang JinXin Nonferrous Metals Co., Ltd. Compliant Tantalum Jiujiang Tanbre Co., Ltd. Compliant Tantalum Jiujiang Zhongao Tantalum & Niobium Co., Ltd. Compliant Tantalum KEMET Blue Metals Compliant Tantalum KEMET Blue Powder Compliant Tantalum King-Tan Tantalum Industry Ltd. Compliant Tantalum LSM Brasil S.A. Compliant Tantalum Metallurgical Products India Pvt., Ltd. Compliant Tantalum Mineração Taboca S.A. Compliant Tantalum Mitsui Mining & Smelting Compliant Tantalum Molycorp Silmet A.S. Compliant Tantalum Ningxia Orient Tantalum Industry Co., Ltd. Compliant Tantalum Plansee SE Liezen Compliant Tantalum Plansee SE Reutte Compliant Tantalum QuantumClean Compliant Tantalum RFH Tantalum Smeltry Co., Ltd. Compliant Tantalum Solikamsk Magnesium Works OAO Compliant Tantalum Taki Chemicals Compliant Tantalum Telex Metals Compliant Tantalum Ulba Metallurgical Plant JSC Compliant Tantalum XinXing HaoRong Electronic Material Co., Ltd. Compliant Tantalum Yichun Jin Yang Rare Metal Co., Ltd. Compliant Tantalum Zhuzhou Cemented Carbide Compliant Tin Alpha Compliant Tin An Thai Minerals Co., Ltd. Active Tin An Vinh Joint Stock Mineral Processing Company Active Tin Chenzhou Yunxiang Mining and Metallurgy Co., Ltd. Active Tin China Tin Group Co., Ltd. Compliant Tin CNMC (Guangxi) PGMA Co., Ltd. Outreach Required Tin Cooperativa Metalurgica de Rondônia Ltda. Compliant Tin CV Dua Sekawan Active Tin CV Gita Pesona Compliant Tin CV Serumpun Sebalai Compliant Tin CV Tiga Sekawan Active Tin CV United Smelting Compliant Tin CV Venus Inti Perkasa Compliant Tin Dowa Compliant Tin Elmet S.L.U. Compliant Tin EM Vinto Compliant Tin Estanho de Rondônia S.A. In Communication Tin Fenix Metals Compliant Tin Gejiu Fengming Metallurgy Chemical Plant Active Tin Gejiu Kai Meng Industry and Trade LLC Active Tin Gejiu Non-Ferrous Metal Processing Co., Ltd. Compliant Tin Gejiu Yunxin Nonferrous Electrolysis Co., Ltd. Active Tin Gejiu Zili Mining And Metallurgy Co., Ltd. In Communication Metal Smelter CFSP* Tin Guanyang Guida Nonferrous Metal Smelting Plant Active Tin HuiChang Hill Tin Industry Co., Ltd. Active Tin Huichang Jinshunda Tin Co., Ltd. Outreach Required Tin Jiangxi Ketai Advanced Material Co., Ltd. Compliant Tin Nankang Nanshan Tin Manufactory Co., Ltd. Outreach Required Tin Linwu Xianggui Ore Smelting Co., Ltd. In Communication Tin Magnu's Minerais Metais e Ligas Ltda. Compliant Tin Malaysia Smelting Corporation (MSC) Compliant Tin Melt Metais e Ligas S.A. Compliant Tin Metallic Resources, Inc. Compliant Tin Metallo-Chimique N.V. Compliant Tin Mineração Taboca S.A. Compliant Tin Minsur Compliant Tin Mitsubishi Materials Corporation Compliant Tin Nghe Tinh Non-Ferrous Metals Joint Stock Company Active Tin O.M. Manufacturing (Thailand) Co., Ltd. Compliant Tin O.M. Manufacturing Philippines, Inc. Compliant Tin Operaciones Metalurgical S.A. Compliant Tin PT Alam Lestari Kencana Outreach Required Tin PT Aries Kencana Sejahtera Compliant Tin PT Artha Cipta Langgeng Compliant Tin PT ATD Makmur Mandiri Jaya Compliant Tin PT Babel Inti Perkasa Compliant Tin PT Bangka Kudai Tin Outreach Required Tin PT Bangka Prima Tin Compliant Tin PT Bangka Tin Industry Compliant Tin PT Belitung Industri Sejahtera Compliant Tin PT BilliTin Makmur Lestari Compliant Tin PT Bukit Timah Compliant Tin PT DS Jaya Abadi Compliant Tin PT Eunindo Usaha Mandiri Compliant Tin PT Fang Di MulTindo Outreach Required Tin PT Inti Stania Prima Compliant Tin PT Justindo Compliant Tin PT Karimun Mining Active Tin PT Kijang Jaya Mandiri Active Tin PT Mitra Stania Prima Compliant Tin PT Panca Mega Persada Compliant Tin PT Pelat Timah Nusantara Tbk Outreach Required Tin PT Prima Timah Utama Compliant Tin PT Refined Bangka Tin Compliant Tin PT Sariwiguna Binasentosa Compliant Tin PT Seirama Tin Investment Outreach Required Tin PT Stanindo Inti Perkasa Compliant Tin PT Sukses Inti Makmur Compliant Tin PT Sumber Jaya Indah Compliant Tin PT Timah (Persero) Tbk Kundur Compliant Tin PT Tinindo Inter Nusa Compliant Tin PT Tirus Putra Mandiri Outreach Required Tin PT Tommy Utama Compliant Tin PT Wahana Perkit Jaya Compliant Metal Smelter CFSP* Tin Rui Da Hung Compliant Tin Soft Metais Ltda. Compliant Tin Thaisarco Compliant Tin VQB Mineral and Trading Group JSC Compliant Tin White Solder Metalurgia e Mineração Ltda. Compliant Tin Yunnan Chengfeng Non-ferrous Metals Co., Ltd. Active Tin Yunnan Tin Company Limited Compliant Tungsten A.L.M.T. TUNGSTEN Corp. Compliant Tungsten ACL Metais Eireli Active Tungsten Asia Tungsten Products Vietnam Ltd. Compliant Tungsten Chenzhou Diamond Tungsten Products Co., Ltd. Compliant Tungsten Chongyi Zhangyuan Tungsten Co., Ltd. Compliant Tungsten Fujian Jinxin Tungsten Co., Ltd. Compliant Tungsten Ganzhou Huaxing Tungsten Products Co., Ltd. Compliant Tungsten Ganzhou Jiangwu Ferrotungsten Co., Ltd. Compliant Tungsten Ganzhou Seadragon W & Mo Co., Ltd. Compliant Tungsten Ganzhou Yatai Tungsten Co., Ltd. Compliant Tungsten Global Tungsten & Powders Corp. Compliant Tungsten Guangdong Xianglu Tungsten Co., Ltd. Compliant Tungsten H.C. Starck Smelting GmbH & Co.KG Compliant Tungsten H.C. Starck GmbH Compliant Tungsten Hunan Chenzhou Mining Co., Ltd. Compliant Tungsten Hunan Chuangda Vanadium Tungsten Co., Ltd. Wuji Compliant Tungsten Hunan Chuangda Vanadium Tungsten Co., Ltd. Yanglin Active Tungsten Hunan Chunchang Nonferrous Metals Co., Ltd. Compliant Tungsten Hydrometallurg, JSC Compliant Tungsten Japan New Metals Co., Ltd. Compliant Tungsten Jiangwu H.C. Starck Tungsten Products Co., Ltd. Active Tungsten Jiangxi Dayu Longxintai Tungsten Co., Ltd. Active Tungsten Jiangxi Gan Bei Tungsten Co., Ltd. Compliant Tungsten Jiangxi Tonggu Non-ferrous Metallurgical & Chemical Co., Ltd. Active Tungsten Jiangxi Xinsheng Tungsten Industry Co., Ltd. Active Tungsten Jiangxi Xiushui Xianggan Nonferrous Metals Co., Ltd. Compliant Tungsten Jiangxi Yaosheng Tungsten Co., Ltd. Active Tungsten Kennametal Fallon Active Tungsten Kennametal Huntsville Compliant Tungsten Malipo Haiyu Tungsten Co., Ltd. Compliant Tungsten Moliren Ltd Active Tungsten Nui Phao H.C. Starck Tungsten Chemicals Manufacturing LLC Compliant Tungsten Philippine Chuangxin Industrial Co., Inc. Active Tungsten South-East Nonferrous Metal Company Limited of Hengyang City Active Tungsten Tejing (Vietnam) Tungsten Co., Ltd. Compliant Tungsten Vietnam Youngsun Tungsten Industry Co., Ltd. Compliant Tungsten Wolfram Bergbau und Hütten AG Compliant Tungsten Woltech Korea Co., Ltd. Active Tungsten Xiamen Tungsten (H.C.) Co., Ltd. Compliant Tungsten Xiamen Tungsten Co., Ltd. Compliant Tungsten Xinfeng Huarui Tungsten & Molybdenum New Material Co., Ltd. Active Tungsten Xinhai Rendan Shaoguan Tungsten Co., Ltd. Compliant * This column indicates, as of April27, 2016, whether the known smelter or refiner participates in the CFSP. For purposes of this table: (i) “Compliant” denotes that the smelter or refiner participates in and has been listed as “compliant” by the CFSP; (ii) “Active” denotes that the smelter or refiner is “active” in the CFSP process by agreeing to participate in the CFSP, but that the audit process has not yet been completed; (iii) “In Communication” denotes that the smelter or refiner is a legitimate smelter and has been contacted regarding the CFSP; and (iv) “Outreach Required” denotes that the supplier should contact the smelter directly or indirectly to request CFSP participation. For Tungsten smelters or refiners, “Active” denotes that such smelter or refiner has committed to complete a CFSP validation audit within two years of Tungsten Industry Conflict Minerals Council (TI-CMC) membership issuance. Smelter or refiner status reflected in the table is based solely on information made available by CFSI without independent verification by QLogic. Country of Origin Information and Efforts to Determine Mine Location The identified countries of origin of the conflict minerals processed by the compliant smelters and refiners listed in the table above may have included the countries in the categories listed below. The listed countries of origin are derived from information made available by the CFSI to its members, such as QLogic. Except for the DRC, the CFSI does not indicate individual countries of origin of the conflict minerals processed by compliant smelters and refiners. Instead, the CFSI indicates country of origin by category. L1 – Countries that are not identified as conflict regions or plausible areas of smuggling or export of materials containing conflict minerals out of these regions: Argentina, Australia, Austria, Belgium, Bolivia, Brazil, Cambodia, Canada, Chile, China, Colombia, Côte D'Ivoire, Czech Republic, Djibouti, Ecuador, Egypt, Estonia, Ethiopia, France, Germany, Guyana, Hungary, India, Indonesia, Ireland, Israel, Japan, Kazakhstan, Laos, Luxembourg, Madagascar, Malaysia, Mongolia, Myanmar, Namibia, Netherlands, Nigeria, Peru, Portugal, Russia, Sierra Leone, Singapore, Slovakia, South Korea, Spain, Suriname, Switzerland, Taiwan, Thailand, United Kingdom, United States of America, Vietnam, Zimbabwe. L2 – Countries that are known or plausible countries for smuggling, export out of region or transit of materials containing conflict minerals: Kenya, Mozambique and South Africa. L3 – The DRC and its nine adjoining countries: Angola, Burundi, Central African Republic, Republic of Congo, Rwanda, South Sudan, Uganda, United Republic of Tanzania and Zambia. DRC – The Democratic Republic of the Congo. Alternatively, or in addition, some of the compliant smelters and refiners did source or may have sourced from recycled or scrap sources. Because the CFSI generally does not indicate individual countries of origin of the conflict minerals processed by compliant smelters and refiners, QLogic was not able to determine the countries of origin of the conflict minerals processed by the listed compliant smelters and refiners with greater specificity. In addition, for some of the listed compliant smelters and refiners, origin information may not be disclosed by the CFSI. Due Diligence Process Improvement Efforts In the next compliance period, we intend to take the following actions to continue to improve our due diligence measures and to further mitigate the risk that trade in the necessary conflict minerals contained in our products could benefit armed groups in the Covered Countries: • accelerating data collection efforts with unresponsive suppliers and taking steps to improve the content of supplier survey responses; •specifically targeting those suppliers from whom we source the majority of our components; • partnering and collaborating with other CFSI members to verify the status of smelters and refiners that are identified by our suppliers; • encouraging direct suppliers to adhere to QLogic’s conflict minerals statement and the EICC Code of Conduct and to assist QLogic in obtaining survey responses from unresponsive downstream suppliers; and • encouraging direct suppliers to purchase components or other materials included in components used in QLogic products from smelters that are CFSP compliant.
